EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isaac Slitsky on 8/30/2022.

The application has been amended as follows: 
2.	A method for measuring pressure at multiple locations in the urinary tract of a patient to facilitate a treatment for urinary incontinence, the method comprising:
advancing a catheter having a first and second pressure sensor into the urinary tract of a patient so as position the first pressure sensor at a first location in a urethra of the patient and the second pressure sensor at a second location in a bladder of the patient, the catheter including a plurality of lumens including at least a first lumen and a second lumen, the first pressure sensor fluidically coupled to the first lumen and the second pressure sensor fluidically coupled to the second lumen, wherein the plurality of lumens are configured so as to minimize an effect of a pressure change in one lumen of the plurality of lumens on a pressure in another lumen of the plurality of lumens;
expanding an expandable retention member so as to retain the first pressure sensor at the first location and the second pressure sensor at the second location during exertion of a physiological force on the catheter; and
measuring pressures at the first location and the second location in response to an external stimulus.

6. The method of claim 5, where the electrical signal comprise a neuromodulation signal generated by an electrode electrically coupled to a nerve innervating the bladder.

10.	The method of claim 2, wherein the at least one of the first or second pressure sensors comprises an expandable member, the method further comprising expanding at least of the first or second pressure sensors.

14.	The method of 

15.	The method of 

16.	The method of 

17.	The method of 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-17 are allowable over the prior art of record. The closest prior art of record includes WO 2014104689 A1 (hereinafter, ‘689) cited in the IDS filed 6/7/2022. ‘689 teaches advancing a catheter having a first and second pressure sensor into the urinary tract of a patient so as position the first pressure sensor at a first location in a urethra of the patient and the second pressure sensor at a second location in a bladder of the patient and expanding an expandable retention member so as to retain the first pressure sensor at the first location and the second pressure sensor at the second location during exertion of a physiological force on the catheter and measuring pressures at the first location and the second location in response to an external stimulus. However, ‘689 does not expressly disclose, teach or fairly suggest, singly and in combination the catheter including a plurality of lumens including at least a first lumen and a second lumen, the first pressure sensor fluidically coupled to the first lumen and the second pressure sensor fluidically coupled to the second lumen, wherein the plurality of lumens are configured so as to minimize an effect of a pressure change in one lumen of the plurality of lumens on a pressure in another lumen of the plurality of lumens. That is, ‘689, nor any other prior art of record discloses such an arrangement of catheter and pressure sensors with first and second lumens, and fluidic coupling that minimizes an effect of pressure changes in the lumens.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791